tcmemo_1997_202 united_states tax_court neil s and rita e hardin petitioners v commissioner of internal revenue respondent docket no filed date allan c miles for petitioners margaret a martin for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues to be decided are whether petitioners are entitled to exclude from gross_income pursuant to sec_104 amounts received in settlement of a class action suit and whether petitioners are entitled to exclude from gross_income amounts paid as legal fees findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed their petition in the instant case petitioners resided in concord california on date a class action lawsuit kraszewski v state farm gen ins co was filed against state farm general insurance co state farm mutual automobile insurance co state farm life_insurance co and state farm fire and casualty co in the notice_of_deficiency respondent determined that for taxable_year petitioners were liable for self-employment_tax in the amount of dollar_figure and were entitled to a self-employment_tax deduction in the amount of dollar_figure subsequently the parties conceded that petitioners were not liable for the self-employment_tax and that petitioners were not entitled to the self-employment_tax deduction in the notice_of_deficiency respondent allowed petitioner sec_2 a deduction in the amount of dollar_figure for schedule c legal fees in an amendment to answer however respondent argues that petitioners are not entitled to the deduction of dollar_figure as a trade_or_business expense on schedule c but rather as a miscellaneous itemized_deduction on schedule a subject_to statutory limitations respondent bears the burden as to any new_matter increases in deficiency and affirmative defenses pleaded in the answer rule a state farm in the u s district_court for the northern district of california the class representatives alleged that state farm had engaged in statewide discrimination in california in the recruiting hiring and training of women for sales agent trainee positions in violation of title vii of the civil rights act of u s c sec 2000e et seq title vii the representatives sought backpay as well as injunctive and declaratory relief the district_court bifurcated the litigation into a liability and a remedy phase on date the court ruled in the liability phase that state farm was liable under title vii for classwide discrimination on the basis of gender see kraszewski v state farm gen ins co fair empl prac cas bna n d cal the court found that women who attempted to become trainee agents were lied to misinformed and discouraged in their efforts to attain the entry level sales position id pincite the court then ruled that the class action suit properly included all female applicants and deterred applicants who at any time since date have been are or will be denied recruitment selection and or hire as trainee agents by defendant companies within the state of california id pincite on date the district_court for the northern district of california certified a class in kraszewski to maintain the action see kraszewski v state farm gen ins co fair empl prac cas bna n d cal on date the court held that individual hearings were appropriate to determine the relief for class members the court decided that class members were entitled to show that they were actual victims of discrimination as to any of the vacancies at state farm which occurred during the period of liability and were filled by men during date petitioner rita e hardin petitioner sought employment as a state farm trainee agent but was deterred from completing the application process during petitioner became aware of the class action suit against state farm subsequently petitioner executed a final claim form and became a plaintiff in the class action suit against state farm in february of petitioner and state farm entered into a settlement agreement and general release settlement agreement which provided in relevant part for and in consideration of the sum of dollar_figure and potential additional payments of up to dollar_figure as provided in paragraph below less all required payroll deductions applicable to the period of trainee agency if any and inclusive of attorneys's sic fees and costs to which petitioner rita ellen hardin or petitioner's counsel is entitled on a prevailing_party basis but excluding attorneys' fees and costs as set before petitioner filed the final claim form on or around date a consent decree regarding monetary relief instatement relief and notice consent decree was filed in the class action suit in which the parties to the class action suit inter alia reached an agreement as to the remedy phase of the litigation section a of exhibit to the consent decree provides at par iv e c that negotiated settlements are not governed by the calculation rules for any of the types of damages available under this consent decree forth in paragraph below rita ellen hardin does hereby completely release and forever discharge state farm from any claim or liability of any and every kind based on any federal state or local law statute or regulation excepting only claims for worker's compensation benefits hereinafter claim which arose prior to the execution of this settlement agreement and general release and which was raised or could have been raised in the above-captioned case as well as any and all claims including where applicable claims under the federal age discrimination in employment act arising out of or relating to any alleged discriminatory improper or unlawful act or omission of state farm in connection with any term or condition_of_employment or independent_contractor status or the process of securing or attempting to secure employee or independent_contractor status including without limitation recruitment selection hiring job assignment job transfer training promotion or termination which arose prior to the execution of this settlement agreement and general release petitioner hereby agrees and promises that by entering into this settlement agreement and general release she is waiving any and all right s she may have under the terms of the consent decree respecting instatement or rights to any other future class relief it is understood and agreed that this is a full and final general release applying not only to all claims which are presently known anticipated or disclosed to petitioner but also to all claims which are presently unknown unanticipated and undisclosed to petitioner and which may have arisen prior to the date of execution of this settlement agreement and general release petitioner hereby waives any and all rights or benefits which she may now have or may in the future have under the terms of section of the california civil code which provides as follows a general release does not extend to claims which the creditor does not know or suspect to exist in his favor at the time of executing the release which if known by him must have materially affected his settlement with the debtor it is understood and agreed that this compromise settlement includes the compromise settlement of any and all legal evidentiary discovery and document production issues regarding claim no the parties further agree and understand that neither state farm nor petitioner will bring any motions either individually or as part of the class relative to such claim no issues the approximate full value of petitioner's claim under the consent decree damage formula as of date is dollar_figure which represents back pay as a state farm agent accrued from the year of the challenged appointment to date plus six months of front pay from that date forward b settlement cash pincite acceptance rate state farm offers petitioner settlement cash of dollar_figure which is approximately of the estimated full consent decree value of her claim to release her claims against state farm c incentive cash for acceptance rate above the incentive cash will be dollar_figure per claimant for each full percentage_point by which the acceptance rate exceed sec_90 e attorney's_fees the payments state farm is offering to petitioner include her attorneys' fees and costs that is petitioner will have to pay her attorneys' fees out of the payment state farm makes to her on date pursuant to the terms of the settlement state farm issued petitioner and her attorneys a check in the amount of dollar_figure which included an incentive cash payment of dollar_figure state farm payment petitioner's attorneys retained legal fees and costs of dollar_figure and the remaining dollar_figure was paid to petitioner on their joint federal_income_tax return petitioners did not report the state farm payment respondent determined that the entire state farm payment should have been included in petitioners' gross_income additionally respondent asserted in the answer that petitioners are entitled to claim legal fees in the amount of dollar_figure as a miscellaneous itemized_deduction opinion petitioners did not file a brief in the instant case accordingly we address the issues argued by petitioners in their trial memorandum except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 although sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed commissioner v schleier u s 115_sct_2159 pursuant to sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations provide that the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1 c income_tax regs accordingly to exclude damages from gross_income pursuant to sec_104 the taxpayer must establish that the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier u s at ___ s ct pincite turning to the first requirement of commissioner v schleier supra we examine whether petitioner's claim was based upon tort or tort type rights citing 504_us_229 respondent argues that petitioner's claim which arose under title vii was not based upon tort or tort type rights petitioners however argue that the state farm payment was made to settle petitioner's claim of tortious discrimination under california and federal_law additionally petitioners argue that pursuant to the settlement agreement petitioner released all of her rights against state farm including tort or tort type rights where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income pursuant to sec_104 united_states v burke supra pincite the critical question is in lieu of what were damages awarded or paid 105_tc_396 87_tc_236 affd 835_f2d_67 3d cir determination of the nature of the claim is a factual inquiry 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir petitioners first argue that the state farm payment was made to settle a claim of tortious discrimination under california and federal_law we disagree in the instant case although the settlement agreement does not contain a specific reference to title vii the surrounding circumstances convince us that pursuant to the settlement agreement the state farm payment was made to settle a claim under title vii petitioner was a claimant in a class action suit that alleged discrimination under title vii and sought backpay and injunctive and declaratory relief the district_court ruled that state farm was liable under title vii to all members of the class who had been discriminated against and ordered individual hearings subsequently petitioner and state farm entered into a settlement agreement pursuant to which state farm paid dollar_figure to petitioner for petitioner's release of a claim arising out of or relating to any alleged discriminatory improper or unlawful act or omission of state farm in connection with recruitment selection hiring job assignment job transfer training promotion or termination additionally the settlement agreement expressly stated that it includes the compromise settlement of any and all legal evidentiary discovery and document production issues regarding claim no accordingly we conclude that the settlement agreement represented a compromise and settlement of petitioner's rights pursuant to her claim against state farm alleging discrimination6 under title vii petitioners also argue that in releasing all of her rights against state farm petitioner's release included tort or tort type rights we however conclude that petitioners have failed to establish that the state farm payment was attributable to a claim based upon tort or tort type rights under laws other than title vii consequently petitioners have failed to prove that any part of the state farm payment is excludable from gross claim no was the identification of petitioner's claim against state farm in the class action suit we do not find applicable petitioners' citation of rojo v kliger cal 3d p 2d in which the california supreme court held that a claim under the california fair employment and housing act does not displace any causes of action and remedies that are otherwise available to plaintiffs as discussed supra petitioner's claim was under title vii as petitioner's claim arose during and the class action suit was filed during the amendments to title vii made by sec_102 of the civil rights act of publaw_102_166 stat do not apply 511_us_244 we note that insofar as the state farm payment was attributable to a claim under the age discrimination in employment act of adea a recovery under the adea is not one that is 'based upon tort or tort type rights ' commissioner v schleier u s 115_sct_2159 income accordingly on the basis of the record in the instant case we conclude that pursuant to the settlement agreement the state farm payment was intended to settle petitioner's claim against state farm under title vii as we have concluded that petitioner's claim was not based upon tort or tort type rights we need not address the second requirement of commissioner v schleier supra regarding the nature of damages accordingly we conclude that petitioners are not entitled to exclude any part of the state farm payment pursuant to sec_104 the next issue to be decided is whether petitioners are entitled to exclude from gross_income amounts paid as legal feesdollar_figure petitioners contend that as petitioner's legal fees were paid to counsel from the settlement proceeds and petitioner never received such fees petitioners are entitled to exclude the legal fees from their income citing 72_f3d_938 1st cir citing with approval 102_tc_465 revd on another issue without published opinion 84_f3d_433 5th cir affg t c memo we note that our opinion herein is consistent with prior decisions of this court which similarly held that settlement proceeds received pursuant to the kraszewski litigation were not excludable from gross_income under sec_104 see raney v commissioner tcmemo_1997_200 clark v commissioner tcmemo_1997_156 martinez v commissioner tcmemo_1997_126 fredrickson v commissioner tcmemo_1997_125 respondent bears the burden as to this issue respondent contends that petitioners may deduct attorney's_fees in the amount of dollar_figure only as a miscellaneous itemized_deduction we agree with respondent in alexander the court_of_appeals stated that the former employer's direct and joint payment is 'standard operating procedure' in all types of litigation and that both the former employer and the taxpayer were responsible for their respective legal costs id pincite and limited the taxpayer's deduction to a miscellaneous itemized_deduction in the instant case although state farm issued a check jointly to petitioner and her attorneys petitioner was responsible for her legal costs the settlement agreement provided inter alia that the state farm payment included petitioner's attorney's_fees and that it was petitioner's responsibility to pay her attorney's_fees accordingly we conclude that petitioners are entitled to claim attorney's_fees in the amount of dollar_figure as a miscellaneous itemized_deduction we have considered all of petitioners' remaining arguments and find them to be without merit to reflect the foregoing decision will be entered under rule
